Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Philip Sheridan on 1/11/2021.

The application has been amended as follows: 
Claim 1 is amended as:
A caster wheel assembly, comprising:
a caster housing provided with an axial channel formed by an inside surface of the caster housing,
a spindle shaft comprising an outside surface, the spindle shaft received by the axial channel of the caster housing, which spindle shaft is inclined relative to a vertical plane when mounted in the caster housing and the caster wheel assembly is in use resting on a horizontal support,
the caster housing and the spindle shaft rotating freely relative to each other,
a caster wheel fork having a wheel axle arranged offset relative to a central axis of the spindle shaft, and
a height adjustment mechanism comprising: 
an inclined guide surface extending circumferentially around the spindle shaft, the inclined guide surface 

provided on a guide member mounted to the caster housing, the inclined guide surface extending between the inside surface of the caster housing and the outside surface of the spindle shaft, and
a guide protrusion extending radially from a main body of the spindle shaft, wherein, when the spindle shaft is rotated while the caster wheel assembly is in use resting on the horizontal support, the guide protrusion and the inclined guide surface cooperate to adjust an axial position of the spindle shaft inside the caster housing.

Claim 2 is amended as:
The caster wheel assembly of claim 1, wherein:

the guide member comprising an opening that receives an end portion of the spindle shaft, and
the guide protrusion is a guide pin.

Claim 12 is amended as:
A wheelchair comprising:
	a chassis, and
	a caster wheel assembly, comprising: 
a caster housing provided with an axial channel formed by an inside surface of the caster housing,

the caster housing and the spindle shaft rotating freely relative to each other,
a caster wheel fork having a wheel axle arranged offset relative to a central axis of the spindle shaft, and
a height adjustment mechanism comprising: 
an inclined guide surface extending circumferentially around the spindle shaft, the inclined guide surface 

provided on a guide member mounted to the caster housing, the inclined guide surface extending between the inside surface of the caster housing and the outside surface of the spindle shaft, and
a guide protrusion extending radially from a main body of the spindle shaft, wherein, when the spindle shaft is rotated while the caster wheel assembly is in use resting on the horizontal support, the guide protrusion and the inclined guide surface cooperate to adjust an axial position of the spindle shaft inside the caster housing,
	wherein the caster wheel assembly is pivotally coupled to the chassis.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Examiner concurs with applicant’s arguments in the first paragraph of page 27 regarding the secondary reference Hill.  Examiner notes that the interpretation of “rotating freely” refers to “capable of rotating 360 degrees”.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY M MORGAN whose telephone number is (303)297-4387. The examiner can normally be reached Mon-Thurs 8-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMILY M. MORGAN/
Primary Examiner
Art Unit 3677